                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

JAMES M. FOSTER,

                            Petitioner,                                  ORDER
       v.
                                                                      19-cv-656-wmc
ERICKA K. FOSTER,

                            Respondent.


       Petitioner James M. Foster seeks an order for return of his three minor children to

Guatemala under the Hague Convention on Civil Remedies for International Child

Abduction. This case is set for a bench trial, commencing December 4, 2019. Having

reviewed the petition and answer, as well as the relevant Hague Convention provisions

governing this case, the court believes that an appointment of a guardian ad litem (“GAL”)

would be of assistance to the court. Specifically, a GAL may be able to gather information

and consider the children’s perspective on the following topics: (1) whether the children

were “habitually residing” in Guatemala; (2) whether their father was exercising his custody

rights; (3) whether they witnessed any physical violence between their parents or other

“grave risks”; and (4) with respect to the oldest child, whether she has attained an age and

degree of maturity to take into account her view, and if so, what her view is. The court

would also rely upon the GAL, in consultation with any health or mental health care

providers, to advise of any risks to the children’s well-being if asked to express their views

in open court.

       If the court were to appoint a GAL, the parties would be required to cover his or her

expenses on a monthly basis, subject to the cost-shifting under the Hague Convention to
the prevailing party. Before making such an appointment, however, the court will provide

the parties with an opportunity to file any objections. Given the impending trial date, the

parties’ responses are due on or before October 31, 2019.

      Entered this 24 day of October, 2019.

                                          BY THE COURT:

                                          /s/
                                          __________________________________
                                          WILLIAM M. CONLEY
                                          District Judge




                                            2
